DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of invention group I, claims 1-6 and 19-20, in the reply filed on 07/29/2021 is acknowledged.
Claims 7-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/29/2021.
	Applicants further elect behentrimonium chloride as specific cationic surfactant and cetyl alcohol as specific non-silicone fatty substance. Both of these two species are not required in elected invention group I. On 09/13/2021, during phone interview, applicant’s attorney elected salicylic acid as specific second compound. Claims 1, 3-6 and 19-20 read on the elected species and are under examination; claim 2 does not read on the elected species and is withdrawn from consideration.
	Claims 1-20 are pending, claims 1, 3-6 and 19-20 are under examination.

Priority
Acknowledge is made that this application is national stage of international patent application PCT/EP2017/083708, filed on 12/20/2017; which claims priority from France Patent application FR1663102, filed on 12/22/2016.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-6 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Scherner et al. (US20160220475) in view of Marion et al. (WO2011042358).
 
Determination of the scope and content of the prior art
(MPEP 2141.01)
	Scherner et al.  teaches an emulsifier-free, skin conditioning cosmetic or dermatological preparation which contains active ingredients.(abstract). Active ingredients that can be selected are one or more from the group includes salicylic acid and zingerone (page 1, [0016]). Thus, the composition comprises the mixture of salicylic acid and zingerone in one embodiment. The use concentration in weight fractions of one or more of the active ingredients in the applied preparation is preferably up to 25% by weight, in particular in the range between 0.001 % by weight and 20% by weight, based on the total mass of the preparation (page 3, [0035]).
	Marion et al. teaches fluid composition intended for protecting the skin and/or hair against ultraviolet radiation, characterized by the fact that it comprises, in a cosmetically acceptable aqueous support, at least: (a) one photoprotective system capable of screening out UV radiation; and (b) one 2-alkoxy-4-alkyl ketone phenol compound. The present invention also relates to the use of a 2-alkoxy-4-alkyl ketone phenol compound in a composition comprising, in a cosmetically acceptable
medium, at least one photoprotective system capable of screening out UV radiation (abstract). The preferred compound of 2-alkoxy-4-alkyl ketone phenol is compound a (Zingerone) and compound b (Ethylzingerone). (page 5, line 1-10; page 9, line 1-5). The composition also includes propylene glycol (page 21, line 15-20).

    PNG
    media_image1.png
    703
    438
    media_image1.png
    Greyscale


Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
Scherner et al.   is that Scherner et al.  do not expressly teach compound of formula (i) (Ethylzingerone) and propanediol. This deficiency in Scherner et al. is cured by the teachings of Marion et al.
Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Scherner et al., as suggested by Marion et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to replace Ethylzingerone for zingerone in the composition comprising zingerone and salicylic acid because this is simple substitution of one known cosmetic ingredient 2-alkoxy-4-alkyl ketone phenol for another to obtain predictable results. MPEP 2143, it is prima facie obviousness for simple substitution of one known element for another to obtain predictable result. Under guidance from Marion et al. teaching both Ethylzingerone and zingerone are preferred 2-alkoxy-4-alkyl ketone phenol in the cosmetic composition; furthermore, since Ethylzingerone and zingerone are homolog so they are obvious variant each other (MPRP 2144.09); it is obvious for one of ordinary skill in the art to replace Ethylzingerone for zingerone in the composition comprising zingerone and salicylic acid and prepare a cosmetic composition comprising ethylzingerone and salicylic acid and produce instant claimed invention with reasonable expectation of success.
Marion et al. MPEP 2144.07, The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). Thus, it is obvious for one of ordinary skill in the art to include propylene glycol in the composition and produce instant claimed invention with reasonable expectation of success.
Regarding the limitation of “preserving”,  this is considered as intended use. Furthermore, both   ethylzingerone and salicylic acid are considered antimicrobial preserving agent.
Regarding claim 4 and 19-20, Scherner et al teaches one of more active ingredient between 0.001 % by weight and 20% by weight, thus, each ethylzingerone and salicylic acid is from 0.001% to 20%, when each is at 2%, the ratio is 1:1.
Regarding claims 5-6, prior art teaches propylene glycol comprising 1,2-propanediol and 1,3-propanediol. 
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of .

Claims 1, 3-6 and 19-20  are rejected under 35 U.S.C. 103 as being unpatentable over Marion et al. (WO2011042358).
 For compact prosecution purpose, additional species TEA salicylate (triethanolamine salicylate, a salicylic acid salt) is examined.

Determination of the scope and content of the prior art
(MPEP 2141.01)
	Marion et al. teaches fluid composition intended for protecting the skin and/or hair against ultraviolet radiation, characterized by the fact that it comprises, in a cosmetically acceptable aqueous support, at least: (a) one photoprotective system capable of screening out UV radiation; and (b) one 2-alkoxy-4-alkyl ketone phenol compound. The present invention also relates to the use of a 2-alkoxy-4-alkyl ketone phenol compound in a composition comprising, in a cosmetically acceptable
medium, at least one photoprotective system capable of screening out UV radiation (abstract). The preferred compound of 2-alkoxy-4-alkyl ketone phenol is compound a (Zingerone) and compound b (Ethylzingerone) (page 5, line 1-10; page 9, line 1-5) at an amount of 0.01 to 10% (page 9, line 18-24). The composition also includes propylene glycol (page 21, line 15-20). The composition also comprises salicylic derivative such as ethylhexyl salicylate and tea salicylate (page 11, line 1-10). In one embodiment, octyl salicylate is at 5% (page 37).

    PNG
    media_image1.png
    703
    438
    media_image1.png
    Greyscale


Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
The difference between the instant application and Marion et al.  is that Marion et al.   is not specific enough for anticipation.

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce the instant invention.
Regarding claims 1 and 3, Marion et al. teaches a cosmetic composition comprising ethylzingerone, tea salicylate (salicylic acid salt) and propylene glycol.
Regarding the limitation of “preserving”, this is considered as intended use. Furthermore, both   ethylzingerone and salicylic acid are considered antimicrobial preserving agent.
under guidance from Marion et al. teaching octyl salicylate (salicylate derivative) at 5%, one artisan in the art would have been motivated to optimize the amount of tea salicylate and have 5% of tea salicylate with reasonable expectation of success. Marion et al. also teaches Ethylzingerone at 0.01% to 10%. When Ethylzingerone is 5%, the ratio is 1:1.
Regarding claims 5-6, propylene glycol comprises 1,2-propanediol and 1,3-propanediol. 
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1, 3-6 and 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. US8765101 in view of Marion et al. (WO2011042358). The reference patent teaches a cosmetic composition comprising ethylzingerone  and salicylic derivative, in view of Marion et al. teaching tea salicylate, one artisan in the art immediately recognize obvious variant of applicant’s claimed invention over reference patent.
 
Claims 1, 3-6 and 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. US9358192 in view of Marion et al. (WO2011042358). The reference patent teaches a cosmetic composition comprising ethylzingerone  and salicylic derivative, in view of Marion et al. teaching tea salicylate, one artisan in the art immediately recognize obvious variant of applicant’s claimed invention over reference patent.


Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANFENG SONG. Ph.D. whose telephone number is (571)270-1978.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JIANFENG SONG/Primary Examiner, Art Unit 1613